Citation Nr: 0117948	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for residuals of a concussion with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to July 
1969.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for residuals of a concussion with headaches (then described 
as damage to his head with speech defect, loss of vision, and 
headaches) in a June 1970 decision, of which he was notified 
by letter dated June 29, 1970.  He did not appeal this 
decision.

2.  The evidence received since June 1970 consists of the 
veteran's statements, copies of service personnel records, an 
undated and unsigned statement, various private medical 
statements, and a statement proffered by an employer, some of 
which is new, but none of which is material in that it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1970 decision that denied entitlement to 
service connection for the residuals of a concussion with 
headaches (then described as damage to the head, speech 
defect, loss of vision, and headaches) is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 20.1103 (2000).

2.  Evidence received subsequent to the RO's June 1970 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for 
residuals of a concussion with headaches have not been met.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 2000); the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In this case, the RO denied service connection for a 
disability described as damage to the head, speech defect, 
loss of vision, and headaches in a June 1970 rating decision 
on the basis that the evidence then of record did not 
demonstrate that the veteran had a disability manifested by 
these symptoms that was the result of his active service.  
Specifically, the rating decision reveals that service 
medical records reflected the veteran had been hospitalized 
in service with mild concussion syndrome.  However, the 
discharge summary indicated that, after three months of 
testing and observation, no medical cause could be found for 
his varied somatic complaints.  Psychiatric evaluation and 
psychological testing revealed no evidence of organic brain 
disorder but, rather, showed that he was diagnosed with 
passive dependent personality and was discharged as fit for 
full duty.  Similarly, his report of medical examination at 
discharge shows a diagnosis of headaches, found to be on a 
functional basis, and defective vision of OU 20/30-neither 
considered to be disabling.  No other diagnoses, defects, or 
abnormalities are indicated.  Thus, while the VA examination 
reflected a diagnosis of questionable non-psychotic organic 
brain syndrome secondary to trauma, the RO found these 
symptoms to be due to the personality disorder.  Personality 
disorder and refractive error are not disabilities that may 
be service connected under law.  See 38 C.F.R. § 4.9 (2000).  
The other symptoms, such as speech defect, headaches, and 
other residuals of concussion, were not found on objective 
observation.

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Pertinent evidence associated with the claims file since the 
1970 decision includes:  (1) the veteran's statements; (2) 
copies of service personnel records; (3) an undated and 
unsigned statement; (3) various private medical statements; 
and (5) a statement proffered by the veteran's employer.  For 
reasons explained below, the Board finds that while some of 
this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
April 1999 claim and October 2000 substantive appeal, and 
statements submitted in efforts to reopen his claim in 
December 1972 and July 1979.  These statements are 
essentially duplicative of statements the veteran made in his 
previous claim, including his original, February 1970, claim, 
and the history of his inservice head injury as given to the 
examining VA physicians in May and June 1970 and as reflected 
in the histories contained in the service medical records.  
As such, they were considered in the last final denial of the 
claim in June 1970.  These subsequent duplicative statements 
are thus not new.

Similarly, the undated, unsigned document reflects a history 
as recorded in these same documents, albeit with additional 
details and comments yet, nonetheless, essentially the same.  
The Board notes that this typewritten document, received in 
November 1972, is unsigned and undated.  It is apparently 
written from the viewpoint of a third party.  
Notwithstanding, while the document alludes to directing the 
veteran to VA Medical Facility (VAMC) for further treatment, 
without a signature or letterhead indicating the identity of 
the originator, this Board cannot find this document 
constitutes anything other than a lay history of the 
veteran's experiences.  Moreover, the Board notes that there 
is no other evidence in the claims file, or other subsequent 
notification from the veteran, that he received treatment at 
any VAMC.  Because this evidence is duplicative of that 
evidence already of record and considered in the June 1970 
rating decision, it cannot hence constitute new evidence.

Finally, the veteran has submitted copies of service 
personnel records, including a June 1969 letter to his 
mother, an endorsement on the orders sending him for further 
treatment, and the orders themselves.  However, these records 
show only that the veteran was sent to a Naval Hospital in 
Newport, Rhode Island, where he was treated for headaches.  
The cause at the time of the letter to his mother was still 
unknown.  The commanding officer noted that no organic basis 
had been found, but that additional testing had been 
scheduled.  The information reflected in these documents is 
essentially similar to that revealed in the service medical 
records that were considered at the time of the 1970 rating 
decision.  Hence, this evidence is not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Some of the evidence submitted since the 1970 decision is 
new, but only in that it was not then of record.  For reasons 
explained below, none of this evidence is material.

First, statements of Cheryl A. Cylen (writing illegible, 
spelling unverified), P.A., dated in January 1999, and of 
Charles B. Johannson, Ph.D., dated in March 1999, reflect, 
respectively, that the veteran has been treated for 
myocardial infarction and coronary artery bypass surgery, and 
that he has been evaluated for vocational training/placement.  
These documents provide no findings concerning the residuals 
of any in-service head trauma or concussion with headaches.  
Nor do they provide any opinion as to the etiology of such a 
disability.

Second, a statement provided by the veteran's employer, dated 
in November 1998, states only that the veteran is being laid 
off as a result of slow sales.  There is no mention of 
observed symptoms of disability.

None of the above-discussed evidence tends to show that the 
veteran now manifests the residuals of a concussion with 
headaches, claimed as trauma to the head and neck, that is 
related to his active service.  Therefore, this evidence is 
not material to reopen the previously denied claim.

The veteran has presented no evidence since the June 1970 RO 
decision, beyond his own assertions, that he has been 
diagnosed with the residuals of a concussion with headaches, 
claimed as trauma to the head and neck, that is the result of 
his active service.  As the veteran is a layperson without 
medical training and expertise, his statements alone cannot 
be relied upon to reopen the previously denied claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previous 
claim for entitlement to service connection for the residuals 
of a concussion with headaches, claimed as trauma to the head 
and neck.

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO has notified the veteran of the laws and regulations 
governing the reopening of finally disallowed claims in its 
August 2000 statement of the case.  Moreover, review of the 
claims file shows that, on numerous occasions, the RO has 
explained the type of evidence required to reopen his claim, 
including in the May 1999 rating decision and letters dated 
August 1979, and December 1972.  Finally, the veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.


ORDER

Inasmuch as new and material evidence has not been submitted, 
the request to reopen the claim for service connection for 
the residuals of a concussion with headaches is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

